Citation Nr: 9910374	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-15 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  The veteran died on December [redacted], 
1996, the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

1. The veteran died on December [redacted], 1996 of cardio 
respiratory arrest, pneumonia,and dementia.

2. A disability incurred in or aggravated by service did not 
cause or contribute
substantially or materially to the veteran's death.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service 
connected disorder caused death, or substantially or 
materially contributed to death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  A service connected 
disorder is one which was incurred in or aggravated by active 
service, or is one of certain enumerated diseased which was 
manifested to a compensable degree within a presumptive 
period after the veteran's separation from active duty.

The initial question to be considered is whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded; that is, the 
claim must be plausible or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App.  78, 81 (1990).

A well-grounded claim for service connection for the cause of 
the veteran's death is one which justifies a belief by a fair 
and impartial individual that it is plausible that the 
veteran's death resulted from a disability incurred in or 
aggravated by service, on a direct or presumptive basis.  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required in order 
for the claim to be well grounded.  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony, because laypersons 
are not qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

The appellant contends that the veteran's death was a result 
of his service connected traumatic encephalopathy.  She 
asserts that this service connected disability caused or 
materially contributed to the development of Alzheimer's 
disease that ultimately caused the veteran's death.  At the 
time of the veteran's death, service connection was in effect 
for a mid-back impairment, traumatic encephalopathy with 
depressive reaction, a scar on the chin, a tracheostomy scar, 
and a right brachial plexus injury.  

The veteran's death certificate lists cardio respiratory 
arrest, pneumonia, and dementia as the primary causes of 
death.  A VA specialist's opinion addressed the issue of 
whether the traumatic encephalopathy materially caused or 
contributed to the veteran's death.  After reviewing the 
veteran's file, the specialist allowed that the medical 
literature has not determined the precise cause of 
Alzheimer's disease.  He thus opines that on the basis of 
current scientific data, development of Alzheimer's disease 
secondary to traumatic brain injury is possible but not 
probable.  However, the specialist ultimately concludes that 
it is unlikely that this patient's Alzheimer's dementia was 
directly caused by traumatic brain injury.

There are no other records here that address any causal 
relationship between the veteran's dementia and the service 
connected traumatic encephalopathy.  The records of VA 
hospitalization from February to September 1996 describe the 
veteran's difficulties with Alzheimer's disease, but do not 
relate the disease to any service connected disability.  
Further, Mohammed Kaleem, M. D. wrote that he treated the 
veteran for dementia at a private nursing home, beginning in 
September 1996.  Dr. Kaleem did not offer any clinical 
opinions regarding the veteran's disease or its etiology.  
The appellant and her representative have argued that the VA 
specialist's opinion makes the appellant's claim plausible 
and thus well grounded.  The opinion states, again, that 
there is a possibility that sustaining a head injury can lead 
to the development of Alzheimer's disease.  However, in the 
veteran's specific case, the specialist finds no evidence 
that the veteran's dementia was causally related to his 
traumatic encephalopathy.  

The appellant has stated her belief that the veteran's 
service connected disability caused the veteran's death.  
However, the Board notes that where the issue is one of 
medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1991).  Since the record does not indicate that the 
appellant possesses the medical training and expertise 
necessary to render a medical opinion as to the veteran's 
cause of death, her lay statements alone cannot serve as a 
sufficient predicate upon which to find her claim for service 
connection to be well grounded.  See Heuer v. Brown, 7 
Vet.App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993)).

In sum, because there is no competent medical evidence of a 
connection between the veteran's cause of death and his 
period of active service or a disability of service origin, 
the appellant's claim of service connection for the cause of 
the veteran's death must be denied as not well grounded.  
38 U.S.C.A. § 5107.

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the appellant's claim.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). The Board also views the above 
discussion as sufficient to inform the appellant of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

